Title: To John Adams from John Randolph, Jr., 11 January 1800
From: Randolph, John, Jr.
To: Adams, John




Sir
Chamber of the Representatives of the U:S:
11th Jany. 24th of Independence
Known to you only as holding, in common with yourself, the honorable station of servant to the same sovereign people, & disclaiming all pretensions to make to you any application which, in in the general estimation of men, requires the preface of apology, I shall, without the circumlocution of compliment, proceed to state the cause which induces this address.
For words of a general nature, uttered on the floor of this House, addressed in my official capacity, to the Chairman of the committee of the whole, & urged with a view to effect the reduction of a military establishment, I have been grossly & publicly insulted, by two officers of the army (or Navy I know not which;) with evident intention to provoke me to a conduct which, in some sort, might justify the hostile designs which they manifestly entertained towards me; & from the execution of which, I beleive, they were only detered by the presence of several of my friends, (members of this house) who felt themselves implicated in an insult, which altho’ more particularly offered to me, was certainly leveled at all.
I am acquainted with the name of one only of these unfortunate young men; who appear to have made so false an Estimate of true dignity of character; who seem to have mistaken brutality for spirit, & an armed combination against the person of an Individual, for an indication of true courage. He was called, I think, McNight;— rank unknown;— and, to my best recollection, of the Navy— Mr. Christie, a member of this house, appeared to know him; and that Gentleman, with Capt. Campbell Smith, who, as I understood, endeavoured to deter those rash youths from their scheme, & whose conduct would evince, if indeed there were any need of proof, that the character of the man & the citizen is not incompatible with the profession of the Soldier, can give an account of the various instances of misconduct which were exhibited by the parties. Mr. Van Rennselaer, the Lieutt. Governor of N: York, Mr. Nicholson, Mr Gunn, & Mr Mason of the house of Representatives, were likewise present at these transactions.
Having stated the fact, it would be derogatory to your character, Sir, for me to point out the remedy, which it is your province to provide; nor shall I descend from the respect which I owe myself to declare what are not the considerations, which govern my conduct on this occasion. So far as they relate to this application addressed to you in a public capacity, they can only be supposed by you, to be of a public nature— & it is enough for me to state, that the independence of the Legislator, has been attacked— The majesty of the people, of which you are the principal Representative insulted— and your authority contemned. In their name, I demand that a provision commensurate with the evil be made, and which will be calculated to deter others from any future attempts to introduce the reign of Terror into our country. In addressing you in the plain language of man, I give you, Sir, the best proof that I can afford of the estimation in which I hold your office and your understanding, & I assure you with truth, that I am with respect Your fellow Citizen
(signed)

John Randolph jr.